In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐3908 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 
REX BLACK, 
                                                          Defendant‐Appellant. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                No. 06 CR 00219 — James F. Holderman, Judge.
                                  ____________________ 

     ARGUED FEBRUARY 11, 2015 — DECIDED AUGUST 17, 2015 
                 AMENDED MARCH 7, 2016* 
                  ____________________ 

      Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 

                                                 
      *  The  opinion  in  this  case  was  originally  published  on  August  17, 
2015. Thereafter, the government filed a petition for rehearing. The panel 
grants the petition, and this revised opinion is substituted for the opinion 
published on August 17, 2015. 
2                                                          No. 13‐3908 

     WILLIAMS, Circuit Judge. Rex Black repeatedly tried to pay 
off  a  more  than  $5  million  tax  debt  with  checks  drawn  on 
checking  accounts  that  he  knew  were  closed  to  prevent  the 
Internal  Revenue  Service  (“IRS”)  from  collecting  taxes  from 
him. A jury convicted Black of one count of obstructing and 
impeding  the  IRS  from  collecting  taxes  and  four  counts  of 
passing  and  presenting  fictitious  financial  instruments  with 
intent  to  defraud.  The  district  court  sentenced  Black  to  71 
months  in  prison.  Black  now  appeals  arguing  that  the  dis‐
trict  court  erred  in  determining  his  sentencing  range  under 
the United States Sentencing Guidelines (“U.S.S.G.”) § 2T1.1, 
improperly  calculating  the  tax  loss  by  aggregating  the  face 
value  of  the  fraudulent  checks.  We  agree,  the  district  court 
misinterpreted and misapplied the tax  loss definition to the 
facts  of  this  case.  Additionally,  we  conclude,  contrary  to 
Black’s assertions, that penalties and interest may be includ‐
ed  in  the  tax  loss  calculation,  and  the  district  court  did  not 
err  by  failing  to  consider  audit  errors  and  apply  available 
deductions because Black could not establish that he was en‐
titled  to  any  reduction  in  taxes  owed.  Therefore,  we  vacate 
Black’s sentence and remand for resentencing. 
                        I. BACKGROUND 
     In 2000, the IRS conducted an audit of Black’s income for 
tax  years  1997  and  1998  (the  “2000  Audit”).  After  the  IRS 
completed the audit, it assessed approximately $3.89 million 
in  taxes,  penalties,  and  interest  (approximately  $2.2  million 
in taxes alone). Black did not pay the amount due, and addi‐
tional penalties and interest accrued.   
   Beginning in October 2002, the IRS filed a series of liens 
on various properties owned by Black to secure payment of 
Black’s tax debt. In response to each lien, Black submitted to 
No. 13‐3908                                                                        3 

the IRS a fraudulent check or registered bill of exchange1  to 
extinguish  the  lien  and  satisfy  his  tax  debt.  For  example,  in 
October 2002, the IRS filed the first lien to satisfy the tax debt 
in  the  amount  of  $4,856,895.49.  That  same  month,  Black 
submitted  a  check  drawn  on  a  closed  account  in  the  full 
amount to the IRS. This pattern continued. 
    Between  November  2002  and  August  2003,  the  IRS  filed 
liens  for  $1,467,168.33,  $1,417,804.18,  and  $4,954,049.40,  and 
Black  sent  the  IRS  a  fraudulent  check  or  bill  of  exchange  in 
the lien amount. At some point, the IRS assessed $505,993.68 
for additional penalties and interest, and Black sent the IRS a 
bad check for that amount too.   
   The government charged Black with one count under 26 
U.S.C.  § 7212(a)  for  corruptly  obstructing  and  impeding  the 
IRS in its collection of taxes, penalties, and interest (Count 1) 
and  three  counts  under  18  U.S.C.  § 514(a)(3)  for  passing  or 
presenting  the  United  States  with  fictitious  instruments  ap‐
pearing  to  be  financial  instruments  with  the  intent  to  de‐
fraud (Counts 2, 4–5). Count 3 is not relevant to the appeal. 
The jury found Black guilty of all counts. 
    Before  Black’s  sentencing  hearing,  the  district  court  is‐
sued an order resolving issues related  to  Black’s  sentencing 
guideline  range.  First,  it  grouped  Counts  1,  2,  4,  and  5  for 
guideline  purposes  (collectively,  the  “group  1  offenses”). 
Next,  it  determined  that  the  applicable  guideline  provision 
was U.S.S.G. § 2T1.1 and found that the offense level under 
this guideline “is determined on the basis of Black’s intend‐
                                                 
     1  The  fraudulent  bills  of  exchange  in  this  case  are  financial  instru‐
ments  that  appear  to  draw  on  an  account  at  the  U.S.  Department  of 
Treasury in Black’s name. 
4                                                         No. 13‐3908 

ed amount of monetary loss to the IRS that was the object of 
Black’s criminal conduct.” The district court also found that 
the  guidelines  required  him  to  aggregate  the  value  of  the 
fraudulent  documents,  so  it  added  the  face  value  of  each 
check and bill of exchange Black submitted to the IRS. From 
this  calculation,  the  district  court  determined  that  the  tax 
loss was over $14 million. It recognized that this amount in‐
cluded  the  taxes,  penalties,  and  interest  Black  owed.  Using 
the U.S.S.G. § 2T4.1 tax loss table that applies to § 2T1.1, the 
district  court  determined  that  the  tax  loss  applicable  to 
Black’s  criminal  conduct  was  more  than  $7  million  but  less 
than  $20  million,  resulting  in  a  base  offense  level  of  26.  Be‐
cause  Black  was  also  convicted  of  Count  3,  the  guidelines 
required the district court to increase the offense level by one 
point.  The  resulting  base  offense  level  was  27,  which  pro‐
vides for a sentencing range of 70 to 87 months. At the sen‐
tencing  hearing,  the  district  court  considered  the  advisory 
guidelines range along with the factors set forth in 18 U.S.C. 
§ 3553 and sentenced Black to 71 months’ imprisonment.   
                           II. ANALYSIS 
    On appeal, Black attacks the district court’s application of 
U.S.S.G. § 2T1.1. Specifically, he argues that the district court 
made three errors in calculating the amount of tax loss under 
U.S.S.G. § 2T1.1: (1) aggregating the face value of the checks 
and  bills  of  exchange;  (2)  including  penalties  and  interest; 
and (3) failing to correct audit errors and apply available de‐
ductions. He concludes that these errors resulted in an incor‐
rect base offense level.   
   When reviewing a sentence, we must first check to see if 
the  district  court  committed  a  significant  procedural  error, 
such as improperly calculating the guidelines range, treating 
No. 13‐3908                                                               5 

the  guidelines  as  mandatory,  or  selecting  a  sentence  based 
on  clearly  erroneous  facts.  United  States  v.  Abbas,  560  F.3d 
660, 666 (7th Cir. 2009) (quoting Gall v. United States, 552 U.S. 
38, 51 (2007)). If we determine that no procedural errors oc‐
curred,  we  consider  whether  the  sentence  is  substantively 
reasonable. United States v. Garcia, 754 F.3d 460, 483 (7th Cir. 
2014).   
   We review the sentencing court’s legal interpretation and 
application  of  the  sentencing  guidelines  de  novo.  United 
States v. Jackson, 410 F.3d 939, 941 (7th Cir. 2005). We review 
the district court’s tax  loss  calculation for clear error. United 
States  v.  Williams‐Ogletree,  752  F.3d  658,  662  (7th  Cir.  2014). 
“To show clear error a defendant ‘must show that the district 
court’s  calculation  was  not  only  inaccurate  but  outside  the 
realm  of  permissible  computations.’”  Id.  (quoting  United 
States v. Al‐Shahin, 474 F.3d 941, 950 (7th Cir. 2007)). 
    A. Definition and Application of Tax Loss   
    First, Black argues that the district court improperly cal‐
culated  the  tax  loss  amount  by  aggregating  the  amount  of 
each fraudulent check and bill of exchange that he attempted 
to pass. The government argues that the guidelines required 
the district court to aggregate the tax loss amount. We agree 
with  Black  that  the  district  court  did  not  properly  calculate 
the tax loss amount. However, the error arose in the first in‐
stance  from  the  district  court’s  interpretation  and  misappli‐
cation  of  the  tax  loss  definition  to  the  facts  of  this  case,  not 
from any aggregation principle. 
    The  district  court  determined  that  the  tax  loss  amount 
was more than $7 million but less than $20 million, based on 
an  intended  loss  amount  of  over  $14  million,  which  is  the 
6                                                          No. 13‐3908 

cumulative amount of each fraudulent check and  bill  of  ex‐
change Black attempted to pass. This tax loss figure resulted 
in a base offense level of 26. To arrive at this figure, the dis‐
trict court determined that § 2T1.1(c)(1)  provided  the appli‐
cable definition of tax loss. This guideline states: 
        If the offense involved tax evasion or a fraudu‐
        lent  or  false  return,  statement  or  other  docu‐
        ment,  the  tax  loss  is  the  total  amount  of  loss 
        that was  the object of the offense (i.e., the  loss 
        that would have resulted had the offense been 
        successfully completed). 
U.S.S.G.  § 2T1.1(c)(1)  (2013).  But  using  this  tax  loss  defini‐
tion, the district court’s calculation was incorrect. 
    In this circuit, “[w]e take the phrase ‘the object of the of‐
fense’  to  mean  that  the  attempted  or  intended  loss,  rather 
than the actual loss to the government, is the proper basis of 
the tax‐loss figure.” United States v. Chavin, 316 F.3d 666, 677 
(7th  Cir.  2002).  Here,  the  object  of  Black’s  offense  was  the 
amount of money that he attempted to avoid paying, which 
is the actual amount of taxes, penalties, and interest that was 
due. Black owed the IRS unpaid taxes for 1997 and 1998 plus 
penalties  and  interest.  The  IRS  filed  a  lien  to  satisfy  the  tax 
debt in the amount of $4,856,895.49. Black wrote a bad check 
in this amount. The IRS notified Black that he owed an addi‐
tional $505,993.68 in penalties and interest, and Black wrote 
a  bad  check  for  this  amount.  At  that  point,  Black  owed  the 
IRS  $5,362,889.17.  Diligent  in  its  collection  efforts,  the  IRS 
filed  three  additional  liens  for  $1,467,168.33,  $1,417,804.18, 
and $4,954,049.40—all  to collect the same $5.3 million Black 
owed. Black responded by writing two bad checks and two 
fraudulent bills of exchange to satisfy the tax liens. The dis‐
No. 13‐3908                                                         7 

trict  court  added  the  face  value  of  each  fraudulent  instru‐
ment submitted to the IRS to determine the tax loss was over 
$14 million. Doing so was improper under § 2T1.1. From the 
record,  it  appears  that  the  tax  loss  was  only  approximately 
$5.3 million. 
   Section 2T1.1 defines tax loss in various ways, as detailed 
below. 
       For the purposes of this guideline – 
       (1)  If  the  offense  involved  tax  evasion  or  a 
       fraudulent  or  false  return,  statement,  or  other 
       document,  the  tax  loss  is  the  total  amount  of 
       loss  that was the object of the offense  (i.e., the 
       loss  that  would  have  resulted  had  the  offense 
       been successfully completed). 
           Notes: 
           (A)  If  the  offense  involved  filing  a  tax  re‐
           turn  in  which  gross  income  was  underre‐
           ported, the tax loss shall be treated as equal 
           to 28% of the unreported gross income (34% 
           if  the  taxpayer  is  a  corporation)  plus  100% 
           of any false credits claimed against tax, un‐
           less  a  more  accurate  determination  of  the 
           tax loss can be made. 
           (B)  If  the  offense  involved  improperly 
           claiming  a  deduction  or  an  exemption,  the 
           tax  loss  shall  be  treated  as  equal  to  28%  of 
           the  amount  of  the  improperly  claimed  de‐
           duction  or  exemption  (34%  if  the  taxpayer 
           is  a  corporation)  plus  100%  of  any  false 
           credits  claimed  against  tax,  unless  a  more 
8                                                          No. 13‐3908 

           accurate  determination  of  the  tax  loss  can 
           be made. 
           … 
       (2)  If  the  offense  involved  failure  to  file  a  tax 
       return, the tax loss is the amount of tax that the 
       taxpayer owed and did not pay. 
           Notes: 
           (A)  If  the  offense  involved  failure  to  file  a 
           tax  return,  the  tax  loss  shall  be  treated  as 
           equal to 20% of the gross income (25% if the 
           taxpayer  is  a  corporation)  less  any  tax 
           withheld  or  otherwise  paid,  unless  a  more 
           accurate  determination  of  the  tax  loss  can 
           be made. 
           … 
       (3) If the offense involved willful failure to pay 
       tax,  the  tax  loss  is  the  amount  of  tax  that  the 
       taxpayer owed and did not pay. 
       (4) If the offense involved improperly claiming 
       a  refund  to  which  the  claimant  was  not  enti‐
       tled,  the  tax  loss  is  the  amount  of  the  claimed 
       refund to which the claimant was not entitled. 
U.S.S.G.  § 2T1.1.  When  reading  § 2T1.1’s  definitions  of  tax 
loss as a whole, we understand each definition of tax loss to 
reflect  the  tax  revenue  that  the  government  was  owed  but 
did  not  receive  due  to  a  defendant’s  criminal  conduct.  See 
§ 2T1.1(c)(1)–(4); accord United States v. Gordon, 291 F.3d 181, 
187 (2d Cir. 2002) (“Tax loss under § 2T1.1 is intended to re‐
No. 13‐3908                                                           9 

flect  the  revenue  loss  to  the  government  from  defendant’s 
behavior.”).   
    The  district  court  could  have  determined  § 2B1.1,  the 
general  fraud  guideline,  applied  to  Black’s  convictions.  Sec‐
tion 2B1.1 deals with “loss,” which we will refer to as “gen‐
eral loss,” not “tax loss.” This section defines general loss in 
the following ways. 
       (i) Actual  Loss.—“Actual  loss”  means  the  rea‐
       sonably  foreseeable  pecuniary  harm  that  re‐
       sulted from the offense. 
       (ii)  Intended  Loss.—“Intended  loss”  (I)  means 
       the pecuniary harm that was intended to result 
       from the offense; and (II) includes intended pe‐
       cuniary harm that would have been impossible 
       or  unlikely  to  occur  (e.g.,  as  in  a  government 
       sting operation, or an insurance fraud in which 
       the claim exceeded the insured value). 
U.S.S.G. § 2B1.1 cmt. n.3(A). Unlike the tax fraud guideline, 
§ 2T1.1,  the  general  fraud  guideline,  § 2B1.1,  defines  “in‐
tended  loss”  to  include  monetary  “harm  that  would  have 
been  impossible  or  unlikely  to  occur  (e.g.,  …  an  insurance 
fraud  in  which  the  claim  exceeded  the  insured  value).” 
U.S.S.G. § 2B1.1 cmt. n.3(A)(ii). 
    Three  of  Black’s  relevant  convictions  were  under  18 
U.S.C. § 514 for presenting the U.S. government with a check 
or  a  bill  of  exchange  with  intent  to  defraud,  and  the  guide‐
lines  state  that  § 2B1.1  is  applicable  to  convictions  under  18 
U.S.C. § 514. Under § 2B1.1, in a typical case involving pass‐
ing  fraudulent  checks,  district  courts  routinely  calculate  a 
general  loss  amount  by  adding  the  value  of  each  check. 
10                                                          No. 13‐3908 

Here,  however,  the  district  court  did  not  choose  to  proceed 
under  § 2B1.1, which  changed the parameters  of  its tax loss 
calculation. 
    All parties agreed that § 2T1.1 was the appropriate guide‐
line in this case. (No party challenged the propriety of using 
this guideline on appeal.) As a result, the district court pro‐
ceeded  under  § 2T1.1.  This  guideline  required  the  district 
court  to  calculate  loss  by  the  tax  loss  the  IRS  incurred  or 
could  have  incurred,  not  the  general  loss,  which  the  general 
fraud guideline defines as monetary harm that did result or 
could have resulted from attempts to pass bad checks. Com‐
pare U.S.S.G. § 2T1.1(c)(1) (defining tax loss in various ways 
corresponding  to  the  amount  of  tax  revenue  the  IRS  was 
owed  and  did  not  receive),  with  § 2B1.1  cmt.  n.3  (defining 
loss  as  the  reasonably  foreseeable  pecuniary  harm  that  re‐
sulted from the offense or “the pecuniary harm that was in‐
tended to result from the offense,” even if such harm would 
have been impossible or unlikely to occur). By reviewing the 
face value of the checks and aggregating these amounts, the 
district  court  considered  the  general  loss—the  monetary 
harm  that  the  IRS  could  have  faced—not  the  tax  loss.  As 
stated  above,  tax  loss  reflects  the  tax  revenue  that  the  gov‐
ernment was owed but did not receive due to a defendant’s 
criminal  conduct.  Therefore,  under  these  facts,  the  tax  loss 
cannot exceed the $5.3 million that the evidence shows Black 
owed the IRS.   
      B. Penalties  and  Interest  Should  Not  Have  Been  In‐
      cluded in the Tax Loss Calculation. 
     In  its  order,  the  district  court  stated  “[t]he  loss  Black  in‐
tended the IRS to suffer had Black’s offense been successful‐
ly  completed  included  the  loss  of  the  penalties  and  interest 
No. 13‐3908                                                        11 

Black owed the IRS, as well as the taxes he owed.” It includ‐
ed a footnote in its order that stated, 
       Even though Black’s criminal statute of convic‐
       tion  was  26  U.S.C.  § 7212(a)  not  [§§] 7201  or 
       7203, the evidence at trial established beyond a 
       reasonable  doubt  that  the  object  of  Black’s 
       criminal conduct in committing the offenses … 
       was  to  defraud  the  IRS  by  willfully  failing  to 
       pay  and  willfully  evading  his  payment  of  his 
       debt obligations to the IRS, which included the 
       penalties and interest, as well as the taxes that 
       Black owed to the IRS. 
The  district  court  included  penalties  and  interest  in  the  tax 
loss calculation and did so because Black’s conduct was sim‐
ilar to conduct criminalized by § 7201 and § 7203. 
    Black  argues  that  the  tax  loss  calculation  under  U.S.S.G. 
§ 2T1.1  should  not  include  penalties  and  interest  as  part  of 
the tax loss calculation. He specifically argues that penalties 
and  interest  should  not  be  included  in  the  tax  loss  calcula‐
tion because he was not charged or convicted of willful eva‐
sion  under  26  U.S.C.  § 7201  or  willful  failure  to  pay  under 
§ 7203.   
    The government argues that the issue of whether Black’s 
tax  loss  calculation  included  penalties  and  interest  is  not 
properly before the court because the district court based the 
tax  loss  amount  on  the  face  value  of  the  fraudulent  checks, 
not  the  amount  of  taxes  Black  owed.  As  stated  above,  the 
face value of the checks was not the correct tax loss. Moreo‐
ver,  the  record  establishes  that  the  district  court  included 
penalties and interest in its tax loss calculation. 
12                                                      No. 13‐3908 

    The general rule is that the tax loss calculation “does not 
include  interest  or  penalties.”  U.S.S.G.  § 2T1.1  cmt.  n.1. 
There is a narrow exception  to this general rule for “willful 
evasion of payment cases under 26 U.S.C. § 7201 and willful 
failure to pay cases under 26 U.S.C. § 7203.” Id. To determine 
whether penalties and interest should be included in the tax 
loss calculation, we must determine to which types of cases 
the exception applies. 
    Relying  on  U.S.S.G.  § 1B1.3  cmt.  n.6  and  United  States  v. 
Thomas,  635  F.3d  13  (1st  Cir.  2011),  the  government  argues 
that U.S.S.G. § 2T1.1 cmt. n.1 does not limit the inclusion of 
penalties and interest to defendants convicted of willful eva‐
sion of payment under § 7201 or willful failure to pay under 
§ 7203. It further argues that penalties and interest should be 
included  in  the  tax  loss  calculation  “in  any  case  where  de‐
fendant’s conduct—offense, relevant, or stipulated, as admit‐
ted in a  plea agreement,  proven  at trial, or  established by a 
preponderance  of  the  evidence  at  sentencing—constituted 
willful evasion of payment, as defined by 26 U.S.C. § 7201, or 
willful failure to pay, as defined by 26 U.S.C. § 7203.” 
   Application Note 6 to U.S.S.G. § 1B1.3 provides guidance 
on  how  to  interpret  a  section  of  the  guidelines  that,  like 
§ 2T1.1  cmt.  n.1,  directs  that  a  principle  be  applied  to  con‐
duct in light of a specific statute. Specifically, it instructs: 
       A particular guideline (in the base offense level 
       or  in  a  specific  offense  characteristic)  may  ex‐
       pressly direct that a particular factor be applied 
       only  if  the  defendant  was  convicted  of  a  par‐
       ticular  statute.  For  example,  in  § 2S1.1  (Laun‐
       dering  of  Monetary  Instruments;  Engaging  in 
       Monetary  Transactions  in  Property  Derived 
No. 13‐3908                                                         13 

       from  Unlawful  Activity),  subsection  (b)(2)(B) 
       applies if the defendant “was convicted under 
       18 U.S.C. § 1956”. Unless such an express direc‐
       tion is included, conviction under the statute is 
       not required. Thus, use of a statutory reference 
       to  describe  a  particular  set  of  circumstances 
       does  not  require  a  conviction  under  the  refer‐
       enced  statute.  An  example  of  this  usage  is 
       found in §2 A3.4(a)(2) (“if the offense involved 
       conduct described in 18 U.S.C. § 2242”). 
U.S.S.G.  1B1.3  cmt.  n.6.  Because  U.S.S.G.  § 2T1.1  cmt.  n.1 
does not expressly direct the court to exclude penalties and 
interest  if  the  defendant  was  convicted  under  26  U.S.C. 
§§ 7201  or  7203,  a  conviction  under  one  of  these  statutes  is 
not  required  for  the  court  to  include  penalties  and  interest. 
While a conviction is not required, what makes a case a case 
“under” 26 U.S.C. §§ 7201 and 7203?   
    In Thomas, the grand jury returned a six‐count indictment 
against the defendant. Counts 1 and 2 charged the defendant 
with  willfully  attempting  to  evade  the  payment  of  taxes,  in 
1995  and  1996,  respectively,  under  26  U.S.C.  § 7201  and 
Counts 3 through 6 charged the defendant with willfully at‐
tempting  to  evade  the  assessment  of  taxes  also  under  26 
U.S.C. § 7201. Indictment, United States v. Thomas, No. 06 CR 
00004,  ECF  No.  1  (D.  Me.  Jan.  11,  2006).  The  defendant 
pleaded  guilty  to  one  count  of  willful  attempt  to  evade  as‐
sessment  of  taxes.  Thomas,  635  F.3d  at  16.  The  district  court 
included  penalties  and  interest  in  the  tax  loss  calculation 
used  to  determine  his  offense  level.  Id.  On  appeal  the  de‐
fendant  argued  that  the  district  court  should  not  have  in‐
cluded  penalties  and  interest  because  he  evaded  assessment, 
14                                                          No. 13‐3908 

not  payment  of  the  tax,  and  that  note  1  to  U.S.S.G.  § 2T1.1 
concerns only willful evasion of payment cases under § 7201. 
Id. at 17. The First Circuit found that  the  fact  the defendant 
pleaded  guilty  only  to  willful  evasion  of  the  assessment  of 
taxes did not preclude the district court from considering as 
relevant  conduct  actions  the  defendant  took  that  were  eva‐
sion of the payment of taxes. Id. Finding that the defendant 
willfully evaded payment of taxes in 1995 and 1996 (Counts 
1  and  2)  in  furtherance  of  his  evasion  of  the  assessment  of 
taxes,  the  First  Circuit  concluded  that  the  district  court 
properly included penalties and interest. Id. at 17–18.   
    We find Thomas persuasive and conclude that the statuto‐
ry reference in U.S.S.G. § 2T1.1 n.1 does not require a charge 
or conviction to be applicable to a defendant’s case. Admit‐
tedly,  it  is  not  clear  whether  the  “cases  under  26  U.S.C.  § 
7201 or § 7203” requires at least a charge, but the absence of 
a  statement  in  the  guidelines  asserting  that  the  indictment 
must  contain  a charge under either  statute  supports  our  in‐
terpretation.  Moreover,  the  tax  loss  definition  instructs  the 
court  to  look  to  the  object  of  the  offense.  U.S.S.G. 
§ 2T1.1(c)(1).  If  the  object  of  the  offense  is  to  avoid  the  tax, 
penalties, and interest, then penalties and interest should be 
included in the tax loss. The district court found that the ev‐
idence established beyond a reasonable doubt that Black in‐
tended  to  defraud  the  IRS  by  willfully  failing  to  pay  and 
willfully  evading  payment  of  the  taxes  he  owed  the  IRS,  a 
conclusion  Black  does  not  challenge.  Since  the  conduct  was 
tantamount to 26 U.S.C. § 7201 and § 7203 conduct, the dis‐
trict court may include penalties and interest in the tax loss 
calculation. 
 
No. 13‐3908                                                        15 

   C. Black  Failed  to  Meet  His  Burden  to  Establish  He 
   Was Entitled to a Tax Loss Reduction Due to Audit Er‐
   rors and Available Deductions. 
     Black also argues that the tax loss calculation was errone‐
ous because it was derived from the 2000 Audit which con‐
tained an overstatement of Black’s income and failed to cred‐
it  Black  for  legitimate  deductions.  He  further  argues  that  it 
was the government’s burden to prove the loss amount. 
    The  district  court  determined  that  Black  failed  to  follow 
the  appropriate  procedures  to  appeal  the  IRS’s  audit  deter‐
mination and  thus waived  his right to assert unclaimed de‐
ductions,  relying  on  Chavin,  316  F.3d  at  677–78.  It  also  de‐
termined  that:  (1)  the  deductions  were  unrelated  to  the  tax 
offenses of which the jury found Black guilty, and (2) Black’s 
failure  to  cooperate  with  the  IRS  during  the  audit  process 
made it  so  that  the accuracy of  the deductions  was not  rea‐
sonably ascertainable at the time of Black’s sentencing. 
    In Chavin, we held that district courts should not consider 
unclaimed,  legitimate  deductions  when  calculating  tax  loss 
under  § 2T1.1.  316  F.3d  at  677–79.  The  U.S.  Sentencing 
Commission disagreed and issued an amendment to § 2T1.1 
to “reflect the Commission’s view that consideration of legit‐
imate unclaimed credits, deductions, or objections, subject to 
certain limitations and exclusions,” is proper. U.S.S.G. Man‐
ual app. C, amend. 774 at 41–42. The amendment states:   
       [T]he  court  should  account  for  any  unclaimed 
       credit,  deduction,  or  exemption  that  is  needed 
       to ensure a reasonable estimate of tax loss, but 
       only  to  the  extent  that  (A)  the  credit,  deduc‐
       tion,  or  exemption  was  related  to  the  tax  of‐
16                                                      No. 13‐3908 

       fense and could have been claimed at the time 
       the  tax  offense  was  committed;  (B)  the  credit, 
       deduction,  or  exemption  is  reasonably  and 
       practicably  ascertainable;  and  (C)  the  defend‐
       ant presents information to support the credit, 
       deduction,  or  exemption  sufficiently  in  ad‐
       vance  of  sentence  to  provide  an  adequate  op‐
       portunity  to  evaluate  whether  it  has  sufficient 
       indicia of reliability to support its probable ac‐
       curacy. 
       … 
       The  burden  is  on  the  defendant  to  establish 
       any  such  credit,  deduction,  or  exemption  by 
       the preponderance of the evidence. 
Id. at § 2T1.1 cmt. n.3. As a result, Chavin no longer controls 
the  issue  of  whether  the  district  court  should  consider  un‐
claimed deductions. If the circumstances of the case meet the 
criteria  outlined  above,  district  courts  should  consider  un‐
claimed deductions. 
    Here,  the  district  court  correctly  determined  that  it 
should not have considered unclaimed deductions and other 
alleged errors in the 2000 Audit. Once the government estab‐
lished  the  tax  loss  amount,  Black  had  the  burden  to  show 
that he was entitled to credits or deductions. Id. There is in‐
sufficient evidence on the record to establish that at the time 
of  Black’s  criminal  conduct,  he  could  have  challenged  the 
audit  and  reduced  his  tax  liability.  Therefore,  Black  did  not 
meet his burden. So, there was no error by the district court 
with respect to this issue. 
No. 13‐3908                                                        17 

    In  sum,  the  district  court  misapplied  § 2T1.1  to  Black’s 
sentence. Specifically, it erred by finding that the tax loss was 
more than $7 million but less than $20 million, when the tax 
loss,  before  any  deductions  for  penalties  and  interest,  was 
approximately $5.3 million. Because of the district court’s er‐
rors in calculating the tax loss, it selected the wrong base of‐
fense level and improperly calculated the sentencing range.   
   D. Harmless Error Analysis 
    An error in calculating the sentencing guideline range is 
a  procedural  error  that  requires  remand  unless  the  govern‐
ment  can  show  that  the  error  is  harmless.  United  States  v. 
Thompson,  599  F.3d  595,  602  (7th  Cir.  2010).  To  establish 
harmless  error,  the  government  must  be  able  to  show  that 
the sentence would have been the same absent the error. Ab‐
bas,  560  F.3d  at  667.  At  oral  argument  the  government 
acknowledged  that  the  district  court’s  decision  was  driven 
by  the  guideline  calculation.  A  review  of  the  record  reveals 
the same. As a result, the government cannot show that the 
sentence would have been the same absent the error, and the 
miscalculation  of  the  tax  loss  amount  is  not  harmless  error. 
Therefore,  we  must  remand  for  reconsideration  of  the  tax 
loss amount. 
   Black also argues that his sentence was substantively un‐
reasonable.  Because  we  remand  for  resentencing,  we  need 
not  address  this  argument.  See  United  States  v.  Halliday,  672 
F.3d 462, 475 (7th Cir. 2012). 
                       III.   CONCLUSION 
   For  the  reasons  stated,  we  VACATE  Black’s  sentence  and 
REMAND for full resentencing after correcting the tax loss in 
the guideline calculation using U.S.S.G. § 2T1.1.